 



[*]: THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE COMMISSION.

 





Exhibit 10.1

 



FIFTEENTH AMENDMENT TO LEASE

 

(Norwegian Cruise Line – The Landing at MIA)

 

THIS FIFTEENTH AMENDMENT TO LEASE (“Amendment”) is dated effective and for
identification purposes as of March 1, 2018 (“Effective Date”), and is made by
and between SPUS7 MIAMI ACC, LP, a Delaware limited partnership (“Landlord”),
and NCL (BAHAMAS) LTD., a Bermuda company, d/b/a Norwegian Cruise Line
(“Tenant”).

 

RECITALS:

 

WHEREAS, Landlord’s predecessor-in-interest (Hines REIT Airport Corporate Center
LLC) and Tenant entered into that certain Airport Corporate Center Office Lease
Agreement dated December 1, 2006 ("Original Lease"), as amended by that certain
First Amendment to Airport Corporate Center Office Lease dated November 27,
2006, Second Amendment to Airport Corporate Center Office Lease dated March 22,
2007, Third Amendment to Airport Corporate Center Office Lease dated July 31,
2007, Letter Agreement dated August 1, 2007, Fourth Amendment to Airport
Corporate Center Office Lease dated December 10, 2007, Fifth Amendment to
Airport Corporate Center Office Lease dated February 2, 2010, Sixth Amendment to
Airport Corporate Center Office Lease dated April 1, 2012, Seventh Amendment to
Airport Corporate Center Office Lease dated June 29, 2012, Eighth Amendment to
Lease dated January 28, 2015, Ninth Amendment to Lease dated June 30, 2015,
Tenth Amendment to Lease dated March 31, 2016, Eleventh Amendment to Lease dated
February 8, 2017 (“Eleventh Amendment”), Twelfth Amendment to Lease dated August
24, 2017, Thirteenth Amendment to Lease dated November 30, 2017 (“Thirteenth
Amendment”), and Fourteenth Amendment to Lease dated January 16, 2018
(“Fourteenth Amendment”) (collectively, the "Lease"), pertaining to the premises
currently comprised of a total of approximately 322,781 rentable square feet of
space located at 7665 Corporate Center Drive (“Building 11”), 7650 Corporate
Center Drive (“Building 10”), 7245 Corporate Center Drive (“Building 3”), and
7300 Corporate Center Drive (“Building 8”) (collectively, the “Total Premises”),
Miami, Florida;

 

WHEREAS, Landlord and Tenant desire to enter into this Amendment to expand the
premises located at Building 3 and Building 8, and provide for certain other
matters as more fully set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree that the Lease shall be amended in
accordance with the terms and conditions set forth below.

 

1.       Definitions. The capitalized terms used herein shall have the same
definitions as set forth in the Lease, unless otherwise defined herein.

 

2.       Expansion.

 

(a)Building 8.

 

(i)       Building 8 Expansion Premises. The term “Building 8 Expansion
Premises” is hereby defined to be and to mean that certain space located on the
sixth (6th) floor of Building 8 commonly known as Suite 602, consisting of
approximately 4,021 rentable square feet of space, and the hallway to be
converted by Landlord to 490 rentable square feet of space (which is the final
agreement of the parties and not subject to adjustment), as outlined on Exhibit
A, attached hereto and incorporated herein by this reference. Accordingly,
effective as of the Thirteenth Amendment Commencement Date (as defined in
Section 2(b) of the Thirteenth Amendment), the Total Premises, as expanded,
shall be deemed to consist of a collective total of approximately 327,292
rentable square feet of space.

 



 

 

 

(ii)       Delivery of Building 8 Expansion Premises. Landlord shall deliver the
Building 8 Expansion Premises to Tenant on the Thirteenth Amendment Commencement
Date (anticipated to be April 1, 2018) in its present, as-is condition as of the
Effective Date of this Amendment. If Landlord is unable to deliver the Building
8 Expansion Premises on the Thirteenth Amendment Commencement Date solely as a
result of any existing tenant failing to vacate the applicable space by March
31, 2018, Landlord shall use reasonable efforts at its sole cost to obtain
exclusive possession of the Building 8 Expansion Premises and if Landlord fails
to deliver both the Expansion Premises (as defined in Section 2(a) of the
Thirteenth Amendment) and the Building 8 Expansion Premises on April 1, 2018,
then the Thirteenth Amendment Commencement Date shall be extended until such
time as Landlord delivers both the Expansion Premises (as defined in Section
2(a) of the Thirteenth Amendment) and the Building 8 Expansion Premises (and
Tenant shall have six (6) months from that date, as extended, to construct the
Tenant Improvements). If Tenant is allowed to occupy, use, work in or otherwise
enter the Building 8 Expansion Premises prior to the Thirteenth Amendment
Commencement Date, the terms and conditions of the Lease as hereby amended shall
apply, except that Tenant shall not be required to pay Rental for any period(s)
prior to the Thirteenth Amendment Rent Commencement Date (as defined in Section
2(b) of the Thirteenth Amendment) for the Building 8 Expansion Premises. Subject
to the terms and conditions of the Work Letter attached hereto as Exhibit B,
Tenant shall be permitted entry onto the Building 8 Expansion Premises
commencing on the Thirteenth Amendment Commencement Date for the purpose of
conducting and performing (or causing to be performed) the Tenant Improvements
(as defined in the Work Letter), installing Tenant’s furniture, fixtures, and
equipment, and upon substantial completion of the Tenant Improvements, for all
uses permitted by the Lease. Tenant’s obligation to pay Rental for the Building
8 Expansion Premises shall commence on the Thirteenth Amendment Rent
Commencement Date (even if Tenant obtains its certificate of occupancy on an
earlier date), subject to six (6) months of conditional abatement of Base Rental
as further set forth in Section 3(a) below.

 

(iii)       Building 8 Expansion Term. The “Building 8 Expansion Term” shall be
coterminous with the Expansion Term, as defined in Section 2(c) of the
Thirteenth Amendment.

 

(iv)       Acceptance. Effective on the Thirteenth Amendment Commencement Date,
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, on the
terms and conditions set forth in the Lease and herein, the Building 8 Expansion
Premises. Tenant shall accept the Building 8 Expansion Premises in its present
“as is” condition as of the Effective Date of this Amendment. Tenant shall
install the work set forth in the Work Letter, attached hereto as Exhibit B and
incorporated herein by this reference.

 

(v)       Compliance with Laws. Notwithstanding anything herein to the contrary,
if, in order for Tenant to receive a building permit for Tenant Improvements (as
defined in Exhibit B) or a certificate of occupancy or completion for the Tenant
Improvements, any portion of the existing building systems located outside of
and serving any portion of the Building 8 Expansion Premises or any portion of
the existing common areas containing any portion of the Building 8 Expansion
Premises are required by applicable governmental authority, to be made compliant
with the currently applicable building code or fire code or applicable
requirements of the Americans with Disabilities Act (“ADA”), then Landlord
agrees that it is Landlord’s responsibility, at its cost, to perform the
necessary work to make said portion of the existing building systems and/or
existing common areas compliant; however, Tenant acknowledges and agrees that
Landlord is only responsible for the building systems up to the point of common
connection where the applicable portion of the Building 8 Expansion Premises are
located.

 



2 

 

 

(b)       Building 3.

 

(i)       Building 3 Expansion Premises. The term “Building 3 Expansion
Premises” is hereby defined to be and to mean that certain space commonly known
as Bay F located at Building 3, consisting of approximately 8,563 rentable
square feet of space (which is the final agreement of the parties and not
subject to adjustment), as outlined on Exhibit A, attached hereto and
incorporated herein by this reference. Accordingly, effective as of the
Fifteenth Amendment Commencement Date (defined below), the Total Premises, as
expanded, shall be deemed to consist of a collective total of approximately
335,855 rentable square feet of space.

 

(ii)       Fifteenth Amendment Commencement Date. Landlord shall deliver the
Building 3 Expansion Premises to Tenant on April 1, 2018 (the “Fifteenth
Amendment Commencement Date”) in its present, as-is condition as of the
Effective Date of this Amendment. If Tenant is allowed to occupy, use, work in
or otherwise enter the Building 3 Expansion Premises prior to the Fifteenth
Amendment Commencement Date, the terms and conditions of the Lease as hereby
amended shall apply, except that Tenant shall not be required to pay Rental for
any period(s) prior to the Fifteenth Amendment Rent Commencement Date (as
defined below) for the Building 3 Expansion Premises. Subject to the terms and
conditions of the Work Letter attached hereto as Exhibit B, Tenant shall be
permitted entry onto the Building 3 Expansion Premises commencing on the
Fifteenth Amendment Commencement Date for the purpose of conducting and
performing (or causing to be performed) the Tenant Improvements (as defined in
the Work Letter), installing Tenant’s furniture, fixtures, and equipment, and
upon substantial completion of the Tenant Improvements, for all uses permitted
by the Lease. The “Fifteenth Amendment Rent Commencement Date” shall be and
shall mean June 1, 2018, and accordingly, Tenant’s obligation to pay Rental for
the Building 3 Expansion Premises commences on that date (even if Tenant obtains
its certificate of occupancy on an earlier date), subject to four (4) months of
conditional abatement of Base Rental as further set forth in Section 3 below.

 

(iii)       Building 3 Expansion Term. The term “Building 3 Expansion Term” is
hereby defined to be and to mean seventy-eight (78) full calendar months and any
partial calendar month, commencing on the Fifteenth Amendment Commencement Date
and expiring on September 30, 2024 (“Fifteenth Amendment Expansion Expiration
Date”).

 

(iv)       Acceptance. Effective on the Fifteenth Amendment Commencement Date,
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, on the
terms and conditions set forth in the Lease and herein, the Building 3 Expansion
Premises. Tenant shall accept the Building 3 Expansion Premises in its present
“as is” condition as of the Effective Date of this Amendment. Tenant shall
install the work set forth in the Work Letter, attached hereto as Exhibit B and
incorporated herein by this reference.

 

(v)        Compliance with Laws. Notwithstanding anything herein to the
contrary, if, in order for Tenant to receive a building permit for Tenant
Improvements (as defined in Exhibit B) or a certificate of occupancy or
completion for the Tenant Improvements, any portion of the existing building
systems located outside of and serving any portion of the Building 3 Expansion
Premises or any portion of the existing common areas containing any portion of
the Building 3 Expansion Premises are required by applicable governmental
authority, to be made compliant with the currently applicable building code or
fire code or applicable requirements of the ADA, then Landlord agrees that it is
Landlord’s responsibility, at its cost, to perform the necessary work to make
said portion of the existing building systems and/or existing common areas
compliant; however, Tenant acknowledges and agrees that Landlord is only
responsible for the building systems up to the point of common connection where
the applicable portion of the Building 3 Expansion Premises are located.

 



3 

 



 

3.       Base Rental.

 

(a)       Building 8. Section 3 of the Thirteenth Amendment and Section 2 of the
Fourteenth Amendment are hereby deleted in their entirety. Commencing on the
Thirteenth Amendment Rent Commencement Date, Tenant shall pay to Landlord Base
Rental for the Expansion Premises (as defined in Section 2(a) of the Thirteenth
Amendment) and the Building 8 Expansion Premises (in addition to its Base Rental
obligations for the original Premises), which shall be payable in monthly
installments as set forth below. As used in this Section 3, “Expansion Year”
means the 12 month period commencing on the Thirteenth Amendment Rent
Commencement Date, and each consecutive 12 month period thereafter through the
Expansion Expiration Date (and, therefore, the final Expansion Year will contain
less than 12 months).

 

EXPANSION PREMISES AND BUILDING 8 EXPANSION PREMISES

 



      Building 8       Expansion Premises Expansion Premises TOTAL Expansion
Year Annual Rate/RSF Monthly Installment Monthly Installment PER MONTH 1 (1st 6
months [*] [*]* [*]* [*]* after the Thirteenth         Amendment Rent        
Commencement Date)         1 (2nd 6 months) [*] [*] [*] [*] 2 [*] [*] [*] [*] 3
[*] [*] [*] [*] 4 [*] [*] [*] [*] 5 [*] [*] [*] [*] 6 [*] [*] [*] [*] 7 [*] [*]
[*] [*] 8 [*] [*] [*] [*] 9 [*] [*] [*] [*] 10 [*] [*] [*] [*]

 

* Such abatement shall apply solely to payment of the monthly installments of
Base Rental and Tenant’s Percentage Share of Operating Expenses, and shall not
be applicable to any other charges, expenses or costs payable by Tenant under
the Lease. Landlord and Tenant agree that the abatement of Base Rental and
Tenant’s Percentage Share of Operating Expenses in this Section is conditional
and is made by Landlord in reliance upon Tenant's faithful and continued
performance of the terms, conditions and covenants of this Amendment and the
Lease and the payment of all monies due Landlord hereunder. In the event that
Tenant defaults under the terms and conditions of the Lease or this Amendment
beyond any applicable notice and cure period, all conditionally abated Base
Rental and Tenant’s Percentage Share of Operating Expenses shall become fully
liquidated and immediately due and payable (without limitation and in addition
to any and all other rights and remedies available to Landlord provided herein
or at law and in equity).

 

Except as otherwise expressly set forth herein, Base Rental shall be payable
pursuant to the terms and conditions of Article 2 of the Original Lease.

 



4 

 



 

(b)       Building 3. Commencing on the Fifteenth Amendment Rent Commencement
Date, Tenant shall pay to Landlord Base Rental for the Building 3 Expansion
Premises (in addition to its Base Rental obligations for the original Premises),
which shall be payable in monthly installments as set forth below:

 

BUILDING 3 EXPANSION PREMISES

 



Dates Annual Rate/RSF Monthly Installment 06/01/18 – 09/30/18 [*] [*]* 10/01/18
– 05/31/19 [*] [*] 06/01/19 – 05/31/20 [*] [*] 06/01/20 – 05/31/21 [*] [*]
06/01/21 – 05/31/22 [*] [*] 06/01/22 – 05/31/23 [*] [*] 06/01/23 – 05/31/24 [*]
[*] 06/01/24 – 09/30/24 [*] [*]



 

* Such abatement shall apply solely to payment of the monthly installments of
Base Rental and Tenant’s Percentage Share of Operating Expenses, and shall not
be applicable to any other charges, expenses or costs payable by Tenant under
the Lease. Landlord and Tenant agree that the abatement of Base Rental and
Tenant’s Percentage Share of Operating Expenses in this Section is conditional
and is made by Landlord in reliance upon Tenant's faithful and continued
performance of the terms, conditions and covenants of this Amendment and the
Lease and the payment of all monies due Landlord hereunder. In the event that
Tenant defaults under the terms and conditions of the Lease or this Amendment
beyond any applicable notice and cure period resulting in the loss of Tenant’s
right to possess the Total Premises, Landlord shall have a claim for the
unamortized portion of all conditionally abated rental (without limitation and
in addition to any and all other rights and remedies available to Landlord
provided herein or at law and in equity).

 

Except as otherwise expressly set forth herein, Base Rental shall be payable
pursuant to the terms and conditions of Article 2 of the Original Lease.

 

4.       Tenant's Percentage Share and Operating Expenses.

 

(a)       Building 8. Beginning on the Thirteenth Amendment Rent Commencement
Date, Tenant’s Percentage Share, as defined in Section 2.3(c) of the Original
Lease, applicable to Building 8 shall equal the fraction, the numerator of which
is the total number of Rentable Square Feet then leased by Tenant in Building 8,
and the denominator of which is the greater of (i) ninety-five percent (95%) of
the total Rentable Square Feet in Building 8, or (ii) the total Rentable Square
Feet in Building 8 actually leased or occupied by tenants. Operating Expenses
applicable to Building 8 for calendar year 2018 are currently estimated to be
$[*] per rentable square foot of space.

 

(b)       Building 3. Beginning on the Fifteenth Amendment Rent Commencement
Date, Tenant’s Percentage Share, as defined in Section 2.3(c) of the Original
Lease, applicable to Building 3 shall equal the fraction, the numerator of which
is the total number of Rentable Square Feet then leased by Tenant in Building 3,
and the denominator of which is the greater of (i) ninety-five percent (95%) of
the total Rentable Square Feet in Building 3, or (ii) the total Rentable Square
Feet in Building 3 actually leased or occupied by tenants. Operating Expenses
applicable to Building 3 for calendar year 2018 are currently estimated to be
$[*] per rentable square foot of space. In addition to the foregoing and
notwithstanding anything to the contrary contained in the Lease, effective on
the Fifteenth Amendment Commencement Date, Tenant shall be responsible for the
cost of electricity, water and sewer, trash removal, janitorial service, and the
monthly repair and maintenance of the HVAC system(s) servicing the Expansion
Premises or any other portion of Building 3 leased by Tenant for storage and/or
warehouse use (the “HVAC System”); provided, however, if all or any portion of
the major components of the HVAC System serving the Building 3 Expansion
Premises only needs to be replaced, Landlord shall be responsible for such
replacement and the actual cost thereof shall be amortized over the useful life
of such item according to generally accepted accounting principles and Tenant
agrees to pay annually during the Building 3 Expansion Term hereof an amount
equal to the annual amortized amount of such replacement with interest thereon
at an annual rate of [*] percent ([*]%). Such payment will be made by Tenant
once annually after receipt of written notice thereof from Landlord. The
Building 3 Expansion Premises are separately metered and Tenant shall contract
directly with Florida Power and Light and Miami-Dade Water & Sewer for its use
of electricity and water, respectively. Additionally, Tenant shall maintain all
areas of the interior of the Building 3 Expansion Premises and all systems
exclusively serving the Building 3 Expansion Premises in good condition
throughout the Building 3 Expansion Term.

 



5 

 

 

5.       Tenant's Parking Spaces.

 

(a)       Building 8. Beginning on the Thirteenth Amendment Commencement Date
and throughout the Building 8 Expansion Term, Tenant shall have the right to use
an additional eighteen (18) parking spaces (i.e., 4 parking spaces per 1,000 RSF
of space in the Building 8 Expansion Premises), to be allocated as follows:

 

(i)Eight (8) uncovered unreserved parking spaces in the parking area around
Building 8 at no charge;

 

(ii)Three (3) covered parking spaces in the Building 8 Garage at no charge; and

 

(iii)Seven (7) parking spaces, which shall at Tenant’s election be either:
(i) covered parking spaces in the Building 8 Garage (“Paid Garage Spaces”) at
the rate of [*] per parking space per month (“Monthly Parking Rent”); or (ii)
uncovered unreserved parking spaces in the parking area around Building 8 at no
charge. If Tenant elects to use the Paid Garage Spaces, Tenant’s obligation to
pay Monthly Parking Rent for the Paid Garage Spaces shall be abated through
March 31, 2019, pursuant to the same conditions set forth in Section 3(a) of
this Amendment with respect to the abatement of Base Rental, and, accordingly,
Tenant’s first payment of Monthly Parking Rent for the Paid Garage Spaces shall
be due on April 1, 2019. Tenant shall provide written notice to Landlord of its
election hereunder on or before the Thirteenth Amendment Commencement Date.

 

(b)       Building 3. Beginning on the Fifteenth Amendment Commencement Date and
throughout the Building 3 Expansion Term, Tenant shall have the right to use an
additional eight (8) uncovered unreserved parking spaces in the parking area
around Building 3 at no charge.

 

(c)       Building 9. Landlord and Tenant acknowledge and agree that, pursuant
to Section 5 of the Eleventh Amendment, Tenant desires to terminate its right to
use the twenty-five (25) Unreserved Spaces (as defined in Section 4 of the
Eleventh Amendment) at the garage adjacent to the building located at 7600
Corporate Center Drive, Miami, Florida, as set forth in Section 4 of the
Eleventh Amendment. Accordingly, beginning on the Effective Date of this
Amendment, Landlord and Tenant acknowledge and agree that the twenty-five (25)
Unreserved Spaces are hereby surrendered to Landlord, and accordingly, Tenant
shall have no further rights to use the Unreserved Spaces and shall no longer be
obligated to pay Unreserved Monthly Parking Rent for such spaces.

 



6 

 

 

6.       Deletion of Right of Offer. Landlord and Tenant hereby acknowledge and
agree that by entering into this Amendment, Tenant is exercising its Right of
Offer set forth in Section 9 of the Thirteenth Amendment, and accordingly, the
Right of Offer set forth in Section 9 of the Thirteenth Amendment is hereby
deleted in its entirety and of no further force or effect.

 

7.       Brokers. Tenant hereby represents and warrants to Landlord that Tenant
has not dealt with any real estate brokers or leasing agents, and Landlord
hereby represents and warrants to Tenant that CBRE, Inc. is the sole real estate
broker or leasing agent representing Landlord (“Broker”). No commissions are
payable to any party claiming through Landlord or Tenant as a result of the
consummation of the transaction contemplated by this Amendment, except to
Broker, as applicable. Landlord and Tenant hereby agree to indemnify and to hold
each other harmless against any loss, expense, or liability with respect to any
claims for commissions or brokerage fees arising from or out of any breach of
the foregoing representation and warranty. Landlord shall pay all brokerage
commissions due to the Broker pursuant to a separate agreement.

 

8.       Counterparts; Electronic Signatures.  This Amendment may be executed in
counterparts, including both counterparts that are executed on paper and
counterparts that are in the form of electronic records and are executed
electronically.  An electronic signature means any electronic sound, symbol or
process attached to or logically associated with a record and executed and
adopted by a party with the intent to sign such record, including facsimile or
e-mail electronic signatures.  All executed counterparts shall constitute one
agreement, and each counterpart shall be deemed an original.  The parties hereby
acknowledge and agree that electronic records and electronic signatures, as well
as facsimile signatures, may be used in connection with the execution of this
Amendment and electronic signatures, facsimile signatures or signatures
transmitted by electronic mail in so-called pdf format shall be legal and
binding and shall have the same full force and effect as if a paper original of
this Amendment had been delivered and had been signed using a handwritten
signature.  Landlord and Tenant (i) agree that an electronic signature, whether
digital or encrypted, of a party to this Amendment is intended to authenticate
this writing and to have the same force and effect as a manual signature, (ii)
intend to be bound by the signatures (whether original, faxed or electronic) on
any document sent or delivered by facsimile or, electronic mail, or other
electronic means, (iii) are aware that the other party will rely on such
signatures, and (iv) hereby waive any defenses to the enforcement of the terms
of this Amendment based on the foregoing forms of signature.  If this Amendment
has been executed by electronic signature, all parties executing this document
are expressly consenting under the Electronic Signatures in Global and National
Commerce Act ("E-SIGN"), and Uniform Electronic Transactions Act ("UETA"), that
a signature by fax, email or other electronic means shall constitute an
Electronic Signature to an Electronic Record under both E-SIGN and UETA with
respect to this specific transaction.

 

9.       Miscellaneous. With the exception of those matters set forth in this
Amendment, Tenant's leasing of the Leased Premises (including the Building 8
Expansion Premises and the Building 3 Expansion Premises set forth herein) shall
be subject to all terms, covenants and conditions of the Lease. In the event of
any express conflict or inconsistency between the terms of this Amendment and
the terms of the Lease, the terms of this Amendment shall control and govern.
Except as expressly modified by this Amendment, all other terms and conditions
of the Lease are hereby ratified and affirmed. The parties acknowledge that the
Lease is a valid and enforceable agreement and that, as of the date hereof to
the best of Tenant’s actual knowledge, Tenant holds no claims against Landlord
or its agents which might serve as the basis of any other set-off against
accruing rent and other charges or any other remedy at law or in equity.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 



7 

 



 

IN WITNESS WHEREOF, the foregoing Fifteenth Amendment to Lease is dated
effective as of the date and year first written above.

 



WITNESS:   LANDLORD:                 SPUS7 MIAMI ACC, LP,       a Delaware
limited partnership           By: /s/David Witham   By: /s/Mark Zikakis Name:
David Witham   Name: Mark Zikakis       Title: Vice President By: /s/Desiree
Ammons   Date: 3/5/2018 Name: Desiree Ammons                           By:
/s/David Witham   By: /s/Ming Lee Name: David Witham   Name: Ming Lee      
Title: Vice President By: /s/Desiree Ammons   Date: 3/5/2018 Name: Desiree
Ammons                                 TENANT:                 NCL (BAHAMAS)
LTD.,       a Bermuda company, d/b/a Norwegian Cruise Line                 By:
/s/Wendy Beck       Name: Wendy Beck       Title: Executive Vice President and  
      Chief Financial Officer       Date: 3/5/2018



 



8 

 



 

CONSENT OF GUARANTOR

 

The undersigned Guarantor under the original Guaranty of Lease dated November
27, 2006 (the "Guaranty"), does hereby consent to the foregoing Amendment.
Guarantor acknowledges and agrees that the Guaranty is in full force and effect
and shall continue to apply to the Lease, as amended by this Amendment.

 

NCL CORPORATION LTD.,

a Bermuda company

 



By: /s/Wendy Beck   Name: Wendy Beck   Title: Executive Vice President and    
Chief Financial Officer  

 



9 

 



 

EXHIBIT A

 

Floor Plan of Building 8 Expansion Premises

 

[Indicated as Suite 602 and Converted Hallway on the below Plan.]

[image_001.gif]

 



10 

 





 

Floor Plan of Building 3 Expansion Premises

 

[image_002.gif]

 



11 

 



 



EXHIBIT B

 

WORK LETTER

 

This is the Work Letter referred to in and specifically made a part of the
Fifteenth Amendment to Lease (hereinafter, the “Amendment”) to which this
Exhibit B is annexed, covering the Building 8 Expansion Premises and the
Building 3 Expansion Premises (hereinafter referred to collectively as the
“Expansion Premises”), as more particularly described in the Amendment. Landlord
and Tenant agree as follows:

 

1.       Defined Terms. The following defined terms shall have the meaning set
forth below and, unless provided to the contrary herein, the remaining defined
terms shall have the meaning set forth in the Amendment:

 



Landlord's Representative:   Suzanne Russo and/or Kim Gorrin.   Landlord has
designated Landlord's Representative as its sole representative with respect to
the matters set forth in this Work Letter, who shall have full authority and
responsibility to act on behalf of Landlord as required in this Work
Letter.  Landlord shall not change Landlord's Representative except upon prior
written notice to Tenant’s Representative.  Tenant acknowledges that neither
Tenant's architect nor any contractor engaged by Tenant is Landlord's agent and
neither entity has authority to enter into agreements on Landlord's behalf or
otherwise bind Landlord.       Tenant's Representative:   Carl Robie. Tenant has
designated Tenant's Representative as its representative with respect to the
matters set forth in this Work Letter, who shall have full authority and
responsibility to act on behalf of Tenant as required in this Work
Letter.  Tenant shall not change Tenant's Representative except upon prior
written notice to Landlord’s Representative.       Allowance:           Building
8:   [*] (i.e., $[*] per RSF in the Building 8 Expansion Premises).  Tenant may
use the Allowance towards design, architectural and engineering plans, specialty
consultants, demolition, and permitting and expeditor fees.  Tenant may use an
amount up to [*] (i.e., [*] percent ([*]%) of the Allowance) towards Tenant’s
soft costs, including Tenant’s furniture, fixtures, and equipment, data cabling
and wiring, telecommunications systems, and relocation expenses.  Additionally,
Tenant shall be permitted to apply up to a maximum of [*] (i.e., $[*] per RSF in
the Building 8 Expansion Premises) of the Allowance against the next payment(s)
of Base Rental and Tenant’s Percentage Share of Operating Expenses due, until
such sum is exhausted.  If Tenant elects to apply any amount of the Allowance
towards the payment of Base Rental and Operating Expenses, the amount of the
Allowance available for the Tenant Improvements shall be reduced by such
amount.  Any portion of the Allowance not used and a request therefor submitted
in writing to Landlord’s Representative on or before March 31, 2019 shall be
deemed to be forfeited by Tenant.      

 



12 

 

 

Building 3:   [*] (i.e., $[*] per RSF in the Building 3 Expansion
Premises).  Tenant may use the Allowance towards design, architectural and
engineering plans, specialty consultants, demolition, and permitting and
expeditor fees.  Tenant may use an amount up to [*] (i.e., [*] percent ([*]%) of
the Allowance) towards Tenant’s soft costs, including Tenant’s furniture,
fixtures, and equipment, data cabling and wiring, telecommunications systems,
and relocation expenses.  Additionally, Tenant shall be permitted to apply up to
a maximum of [*] (i.e., $[*] per RSF in the Building 3 Expansion Premises) of
the Allowance against the next payment(s) of Base Rental and Tenant’s Percentage
Share of Operating Expenses due, until such sum is exhausted.  If Tenant elects
to apply any amount of the Allowance towards the payment of Base Rental and
Operating Expenses, the amount of the Allowance available for the Tenant
Improvements shall be reduced by such amount.  Any portion of the Allowance not
used and a request therefor submitted in writing to Landlord’s Representative on
or before March 31, 2019 shall be deemed to be forfeited by Tenant.      
Construction Management Fee:   None.       General Contractor:   A general
contractor approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed.



 

2.       Landlord’s Work. Subject to Section 2(d) of the Amendment, Tenant
accepts the Expansion Premises in its current “AS IS” condition and acknowledges
that Landlord shall have no obligation to do any work in or on the Expansion
Premises to render it ready for Tenant's use or occupancy.

 

3.       Tenant Improvements. The “Tenant Improvements” shall mean the interior
walls, partitions, doors, door hardware, wall coverings, wall base, counters,
lighting fixtures, electrical and telephone wiring, cabling for computers,
electrical outlets, ceilings, floor and window coverings, that portion of the
HVAC system located within any portion of the Expansion Premises, that portion
of the fire sprinklers system located within any portion of the Total Premises
(including the Expansion Premises), and other items of general applicability
that Tenant desires to be installed in the interior of the Expansion Premises.
Tenant shall promptly commence and diligently prosecute to full completion
Tenant Improvements in accordance with the Drawings. The parties agree that no
demolition work or other Tenant Improvements shall be commenced within the
Expansion Premises until such time as Tenant’s Representative has provided to
Landlord’s Representative copies of the building permits required to be obtained
from all applicable governmental authorities. All materials, work,
installations, equipment and decorations of any nature whatsoever brought on or
installed in the Expansion Premises before the commencement of the Building 8
Expansion Term or Building 3 Expansion Term, as applicable (hereinafter referred
to as the “Expansion Term”) or during the applicable Expansion Term shall be at
Tenant's risk, and neither Landlord nor any party acting on Landlord's behalf
shall be responsible for any damage thereto or loss or destruction thereof due
to any reason or cause whatsoever, excluding by reason of Landlord's negligence
or willful or criminal misconduct.

 



13 

 

 

4.       Drawings. Tenant shall engage and pay for the services of a licensed
architect to prepare a space layout, drawings and specifications for all Tenant
Improvements (“Drawings”), which architect shall be subject to Landlord’s
Representative's reasonable approval, not to be unreasonably withheld,
conditioned or delayed (“Architect”). Tenant’s Representative shall devote such
time in consultation with the Architect as shall be necessary to enable the
Architect to develop complete and detailed architectural, mechanical and
engineering drawings and specifications, as necessary, for the construction of
Tenant Improvements, showing thereon all Tenant Improvements. Tenant hereby
acknowledges and agrees that it is Tenant's sole and exclusive responsibility to
cause the Expansion Premises and the Drawings to comply with all applicable
laws, including the Americans with Disabilities Act and other ordinances,
orders, rules, regulations and requirements of all governmental authorities
having jurisdiction thereof.

 

5.       Landlord's Approval.  On or before the applicable Time Limit set forth
below, Tenant’s Representative shall submit to Landlord’s Representative an
electronic PDF copy, electronic CAD copy and hard copy of the complete and final
Drawings for Tenant Improvements. The Drawings shall be subject to the approval
of Landlord’s Representative, which approval shall not be unreasonably withheld,
conditioned or delayed. If Landlord’s Representative should disapprove such
Drawings, Landlord’s Representative shall specify to Tenant’s Representative in
writing, the reasons for its disapproval and Tenant’s Representative shall cause
the same to be revised to meet the mutual reasonable satisfaction of Landlord’s
Representative and Tenant’s Representative and shall resubmit the same to
Landlord’s Representative, as so revised, on or before the applicable Time Limit
set forth below.

 

6.       Changes. Tenant’s Representative may request reasonable changes in the
Drawings; provided, however, that (a) no change shall be made to the Drawings
without Landlord's Representative's prior written approval, which approval shall
not be unreasonably withheld, conditioned or delayed, (b) no such request shall
effect any structural change in the Building or otherwise render any portion of
the Expansion Premises or the Building within which such portion is situated in
violation of applicable laws, (c) Tenant shall pay any additional costs required
to implement such change, including, without limitation, architecture and other
consultant fees, and increases in construction costs, and (d) such requests
shall constitute an agreement by Tenant to any delay in completion caused by
Landlord's reviewing and processing such change. If Tenant’s Representative
requests or causes any change, addition or deletion to the Expansion Premises to
be necessary after approval of the Drawings, a request for the change shall be
submitted to Landlord's Representative, accompanied by revised plans prepared by
the Architect, all at Tenant's sole expense.

 

7.       Tenant's Contractor’s Work.  It is understood and agreed by the parties
that, as hereinafter set forth, Tenant has elected to retain a General
Contractor and arrange for the construction and installation of Tenant
Improvements itself in a good and workmanlike manner by contractors and
subcontractors. On or before the applicable Time Limit set forth below, Tenant’s
Representative shall submit to Landlord’s Representative the names of the
General Contractor, electrical, ventilation, plumbing and heating subcontractors
(hereinafter “Major Subcontractors”), as applicable, for Landlord’s
Representative's approval, which approval shall not be unreasonably withheld,
conditioned or delayed. If Landlord’s Representative shall reject any Major
Subcontractor, Landlord’s Representative shall advise Tenant’s Representative in
writing of the reason(s) and Tenant’s Representative shall choose another Major
Subcontractor. Along with Tenant’s Representative's notice of its Major
Subcontractors, Tenant’s Representative shall notify Landlord’s Representative
of its estimate of the total costs for Tenant Improvements.

 



14 

 

 

8.       Tenant's Construction of Tenant Improvements.

 

(a)       Payment; Liens. Tenant shall promptly pay any and all costs and
expenses in connection with or arising out of the performance of Tenant
Improvements and shall furnish to Landlord’s Representative evidence of such
payment upon request. In the event any lien is filed against the Building within
which any Tenant Improvements are performed by Tenant as set forth herein, or
any portion thereof or against Tenant's leasehold interest therein, the
provisions of Article 5.1(g) of the Original Lease shall apply.

 

(b)       Indemnity. Tenant shall indemnify, defend (with counsel reasonably
satisfactory to Landlord and Tenant) and hold Landlord harmless from and against
any and all suits, claims, actions, loss, cost or expense (including claims for
workers' compensation, attorneys' fees and costs) based on personal injury,
property damage or contract claims (including, but not limited to claims for
breach of warranty) arising from Tenant Improvements. Tenant shall repair or
replace (or, at Landlord's election, reimburse Landlord for the commercially
reasonable cost of repairing or replacing) any portion of the Building within
which any Tenant Improvements are performed by Tenant as set forth herein, or
item of Landlord's equipment or any of Landlord's real or personal property
damaged, lost or destroyed by Tenant’s contractors during the construction of
Tenant Improvements.

 

(c)       Contractors. The Major Subcontractors employed by Tenant and any
subcontractors thereof shall be (i) duly licensed in the state in which the
Expansion Premises are located, and (ii) except as otherwise approved herein,
subject to Landlord’s Representative's prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed. On or before ten
(10) business days prior to the commencement of any construction activity in the
applicable portion of the Expansion Premises, Tenant and Tenant's contractors
shall obtain and provide Landlord’s Representative with certificates evidencing
Workers' Compensation, public liability and property damage insurance in amounts
and forms and with companies reasonably satisfactory to Landlord’s
Representative. If Landlord’s Representative should disapprove such insurance,
Landlord’s Representative shall specify to Tenant’s Representative the reasons
for its disapproval within five (5) business days after delivery of such
certificates. Tenant's agreement with its contractors shall require such
contractors to provide daily clean up of the construction area to the extent
such clean up is necessitated by the construction of Tenant Improvements, and to
take reasonable steps to minimize interference with other tenants' use and
occupancy of the Building. Nothing contained herein shall make or constitute
Tenant as the agent of Landlord. Tenant and Tenant's contractors shall comply
with any other reasonable rules, regulations or requirements that Landlord’s
Representative may impose. Notwithstanding anything to the contrary, Tenant’s
contractors shall not be charged for the use of parking, utilities, elevators
use or security costs. To the extent reasonably required by Tenant during
construction of Tenant Improvements, Landlord shall use commercially reasonable
efforts to provide Tenant with space for a storage container, the exact location
and size of which shall be subject to Landlord’s reasonable approval and
discretion. Tenant shall be responsible to ensure that the storage container
satisfies all applicable laws. The storage container may only be used for
temporarily storing building materials or equipment which will be incorporated
into the Expansion Premises. All of the foregoing shall be maintained by Tenant
in a neat and orderly manner and shall not affect other tenants in the Project.
Tenant shall be solely responsible for all costs in connection with the
foregoing and the same shall only be in place for a reasonable period of time as
necessary to facilitate the Tenant Improvements.

 

(d)       Use of Common Areas. During the construction period and installation
of fixtures period, Tenant shall be allowed to use, at no cost to Tenant, a
freight elevator for the purpose of hoisting materials, equipment and personnel
to the Expansion Premises. Also during the construction period, Tenant shall
ensure that the Building and all common areas and the Expansion Premises are
kept in a clean and safe condition at all times. Further, all construction
activities shall be conducted so as to use reasonable efforts to minimize
interference with the use and occupancy of the Building by the tenants thereof.
Such entry shall be deemed to be under all the terms, covenants, provisions and
conditions of the Lease, as amended.

 



15 

 

 

(e)       Coordination. All work performed by Tenant shall be coordinated with
Landlord’s Representative. Tenant’s Representative shall use commercially
reasonable efforts to timely notify and invite Landlord’s Representative to
construction meetings (with contractors, engineers, architects and others), and
supply all documentation reasonably requested by Landlord’s Representative.

 

(f)       Assumption of Risk. All materials, work, installations, equipment and
decorations of any nature whatsoever brought on or installed in the Expansion
Premises pursuant to the provisions of this Work Letter before the commencement
of the applicable Expansion Term or throughout the applicable Expansion Term
shall be at Tenant's risk, and neither Landlord nor any party acting on
Landlord's behalf shall be responsible for any damage thereto or loss or
destruction thereof due to any reason or cause whatsoever, excluding by reason
of Landlord or such other party's negligence or willful or criminal misconduct.

 

9.       Time Limits. The following maximum time limits and periods shall be
allowed for the indicated matters:

 



Action   Time Limit       Tenant’s Representative submits Drawings to Landlord’s
Representative for review and approval.   On or before 60 days after the date of
mutual execution of the Amendment.       Landlord’s Representative notifies
Tenant’s Representative and the Architect of its approval of the Drawings with
any required changes in detail.   On or before 10 business days after the date
of Landlord’s Representative's receipt of the Drawings.       Tenant’s
Representative notifies Landlord’s Representative of its selection of major
subcontractors.   On or before 60 days after the date of mutual execution of the
Amendment.       Landlord’s Representative approves/disapproves Tenant's major
subcontractors.   On or before 7 business days after the date of Landlord’s
Representative's receipt of the list of major subcontractors.       If
applicable, Landlord’s Representative and Tenant’s Representative mutually
approve the final revised list of major subcontractors.   On or before 3
business days after the date of Landlord’s Representative's receipt of a revised
list of major subcontractors.       If applicable, Landlord’s Representative and
Tenant’s Representative mutually approve the final revised Drawings.   On or
before 5 business days after the date of Landlord’s Representative's receipt of
revised Drawings.       Tenant’s Representative submits Drawings for building
permit, if applicable.   On or after the date Tenant’s Representative and
Landlord’s Representative mutually approve the final, revised Drawings.      
Tenant allowed access to the applicable portion of the Expansion Premises to
commence construction of Tenant Improvements     After providing copies of the
building permit(s) and the contractors meeting all of Landlord’s
Representative’s insurance requirements.        Allowance Expiration Deadline.  
March 31, 2019.



 



16 

 

 

Except as may be otherwise specifically provided for herein, in all instances
where either Tenant’s Representative's or Landlord’s Representative's approval
is required, if no written notice of disapproval is given within the applicable
Time Limit, at the end of such period the applicable party shall be deemed to
have given its approval and the next succeeding time period shall commence. Any
delay in any of the foregoing dates (including any “re-do”, continuation or
abatement of any item due to Tenant’s Representative's or Landlord’s
Representative's disapproval thereof) shall automatically delay all subsequent
deadlines by a like amount of time.

 

10.       Allowance.   Landlord shall contribute to the costs and expenses of
all costs for the planning and design of Tenant Improvements, including all
permits, licenses and construction fees and constructing Tenant Improvements in
an amount not to exceed the Allowance. If the final costs for Tenant
Improvements exceed the Allowance, Tenant shall be responsible for such excess
costs. If the total cost of performing Tenant Improvements is less than the
Allowance, portions of the Allowance may be used towards Tenant's soft costs and
existing Lease or Amendment obligations in accordance with Section 1 of this
Work Letter. Landlord shall pay the Allowance to Tenant consistent with the
terms and conditions of this Section. After Tenant Improvements are complete (as
provided under Section 11 hereof), Tenant’s Representative may submit to
Landlord’s Representative a request in writing (“Draw Request”) for the
Allowance which request shall include: (a) “as-built” drawings showing all of
Tenant Improvements; (b) a detailed breakdown of Tenant's final and total
construction costs, together with receipted invoices showing payment thereof;
(c) a certified, written statement from the Architect that all of Tenant
Improvements has been completed in accordance with the Drawings; (d) all
required AIA forms, supporting final lien waivers, and releases executed by the
Architect, General Contractor, the Major Subcontractors and all subcontractors
and suppliers in connection with Tenant Improvements; (e) a copy of a
certificate of occupancy or amended certificate of occupancy required with
respect to the Expansion Premises, if applicable, together with all licenses,
certificates, permits and other government authorizations necessary in
connection with Tenant Improvements and the operation of Tenant's business from
the Expansion Premises; and (f) proof reasonably satisfactory to Landlord’s
Representative that Tenant has complied with all of the conditions set forth in
this Work Letter and has satisfactorily completed Tenant Improvements. Upon
Landlord's Representatives receipt and approval of the Draw Request, Landlord
shall pay the balance of the Allowance. Payment by Landlord shall be made within
thirty (30) days, unless Landlord’s Representative notifies Tenant’s
Representative, in writing, of its rejection (and the reasons therefor) of any
or all of the Draw Request. To the extent Landlord does not so reject any
portion of said Draw Request, Landlord shall timely pay the Draw Request.
Notwithstanding the foregoing to the contrary, but subject to Section 1 of this
Work Letter, Landlord will pay the amount of the Allowance to Tenant in progress
payments (not more often than monthly). Such progress payments will be made not
later than thirty (30) days after receipt by Landlord’s Representative from
Tenant’s Representative of copies of Tenant’s invoices from its Architect or
General Contractor together with a certificate from Tenant’s Representative
indicating that the work to which such invoices relate has been substantially
completed and/or the materials to which such invoices relate have been installed
in, or delivered to, the applicable portion of the Expansion Premises. Such
progress payments will be made payable to Tenant and will be for the undisputed
amount of the submitted invoices, less a ten percent (10%) retainage (which
shall not be released until such time as Landlord’s Representative has received
the Draw Request). As a condition precedent to Landlord’s issuing any such
progress payment subsequent to the first such progress payment, Tenant’s
Representative will deliver to Landlord’s Representative an original lien waiver
from its General Contractor waiving any claim for a mechanic’s or materialman’s
lien with respect to the labor and materials reflected in the invoices submitted
for the immediately preceding progress payment.

 

11.       Substantial Completion. Tenant Improvements shall be deemed
substantially complete when all work called for by the Drawings has been
finished and the Expansion Premises is ready to be used and occupied by Tenant,
even though minor items may remain to be installed, finished or corrected
(“Substantial Completion Date” or the “Date of Substantial Completion”). Tenant
shall cause the contractors to diligently complete any items of work not
completed when the Expansion Premises are substantially complete. Substantial
completion shall have occurred notwithstanding punch list items. Promptly after
the Substantial Completion Date, the parties will execute an instrument in the
form attached hereto as Exhibit C, setting forth the Substantial Completion Date
for the Building 8 Expansion Premises and the Substantial Completion Date for
the Building 3 Expansion Premises, so that said dates are certain and such
instrument, when executed, is hereby made a part of this Amendment and
incorporated herein by reference.

 

12.       No Representations or Warranties. Notwithstanding anything to the
contrary contained in the Lease, as amended, or herein, Landlord's participation
in the preparation of the Drawings, the cost estimates for Tenant and the
construction of Tenant Improvements shall not constitute any representation or
warranty, express or implied, that (i) the Drawings are in conformity with
applicable governmental codes, regulations or rules or (ii) Tenant Improvements,
if built in accordance with the Drawings, will be suitable for Tenant's intended
purpose. Landlord's obligations shall be to review the Drawings; and any
additional cost or expense required for the modification thereof to more
adequately meet Tenant's use, whether during or after construction thereof,
shall be borne entirely by Tenant.

 



17 

 



 

EXHIBIT C

 

CONFIRMATION OF LEASE TERMS AND DATES

 

Re:Fifteenth Amendment to Lease dated March 1, 2018 (“Amendment”), between SPUS7
MIAMI ACC, LP, a Delaware limited partnership (“Landlord”), and NCL (BAHAMAS)
LTD., a Bermuda company, d/b/a Norwegian Cruise Line (“Tenant”) for the premises
located at 7300 Corporate Center Drive, Miami, Florida 33126 (“Building 8
Expansion Premises”), and 7245 Corporate Center Drive, Miami, Florida 33126
(“Building 3 Expansion Premises”)

 

The undersigned, as Tenant, hereby confirms as of this _____ day of _________,
20___, the following:

 

1.       The Substantial Completion Date of the Building 8 Expansion Premises is
hereby deemed to be _______________________.

 

2.       The Substantial Completion Date of the Building 3 Expansion Premises is
hereby deemed to be _______________________.

 

3.       The Fifteenth Amendment Commencement Date is hereby deemed to be April
1, 2018.

 

4.       The Fifteenth Amendment Rent Commencement Date is hereby deemed to be
June 1, 2018.

 

5.       The Fifteenth Amendment Expansion Expiration Date is hereby deemed to
be September 30, 2024.

 

6.       The schedule of Base Rental for the Building 8 Expansion Term is:

 

EXPANSION PREMISES AND BUILDING 8 EXPANSION PREMISES

 



          Building 8         Expansion Premises Expansion Premises TOTAL Dates
Annual Rate/RSF Monthly Installment Monthly Installment PER MONTH ________ -
________ [*] [*]*     [*]*     [*]* ________ - ________ [*] [*]     [*]     [*]
________ - ________ [*] [*]     [*]     [*] ________ - ________ [*] [*]     [*]
    [*] ________ - ________ [*] [*]     [*]     [*] ________ - ________ [*] [*]
    [*]     [*] ________ - ________ [*] [*]     [*]     [*] ________ - ________
[*] [*]     [*]     [*] ________ - ________ [*] [*]     [*]     [*] ________ -
________ [*] [*]     [*]     [*] ________ - ________ [*] [*]     [*]     [*]

 

* Abatement subject to conditions set forth in the Amendment.

 

7.       The schedule of Base Rental for the Building 3 Expansion Term is:

 

BUILDING 3 EXPANSION PREMISES

 



Dates Annual Rate/RSF Monthly Installment 04/01/18 – 05/31/18 [*] [*] 06/01/18 –
09/30/18 [*] [*]* 10/01/18 – 05/31/19 [*] [*] 06/01/19 – 05/31/20 [*] [*]
06/01/20 – 05/31/21 [*] [*] 06/01/21 – 05/31/22 [*] [*] 06/01/22 – 05/31/23 [*]
[*] 06/01/23 – 05/31/24 [*] [*] 06/01/24 – 09/30/24 [*] [*]

 



* Abatement subject to conditions set forth in the Amendment.

 

8.       Tenant has the right to use ____ parking spaces associated with the
Building 8 Expansion Premises. Of which, _____ are located in the covered
portion of the parking garage adjacent to Building 8, _____ are uncovered
parking spaces in the parking lot associated with Building 8 and ____ are
located at ____________________________________.

 

9.       Tenant has the right to use eight (8) uncovered parking spaces in the
parking lot associated with Building 3.

 

10.     All alterations and improvements required to be performed by Landlord
pursuant to the terms of the Amendment to prepare the Building 8 Expansion
Premises and the Building 3 Expansion Premises for Tenant’s initial occupancy
have been satisfactorily completed. There are no offsets or credits against Rent
or other amounts owed by Tenant to Landlord, except:
____________________________________________________. As of the date hereof,
Landlord has fulfilled all of its obligations under the Lease, as amended. The
Lease, as amended, is in full force and effect and has not been modified,
altered, or amended. There are no defaults by Landlord.

 

TENANT:

 

NCL (BAHAMAS) LTD.,

a Bermuda company, d/b/a Norwegian Cruise Line

 



By:       Name:       Title:       Date:      



 

18 



 